Citation Nr: 1701251	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a joint disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a muscle disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a gastric disorder, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a respiratory disorder, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.

7.  Entitlement to service connection for an eye disorder, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1974 and September 1990 to June 1991 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a November 2014 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a May 2015 supplemental statement of the case (SSOC).

In a July 2016 decision, the Board again remanded the claims in order to afford the Veteran a Board hearing.  The Veteran was scheduled to appear at the Montgomery RO for a videoconference hearing before a Veterans Law Judge on December 13, 2016.  However, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate consideration the issues of entitlement to service connection for joint disorder, muscle disorder, headache disorder, gastric disorder, respiratory disorder, skin disorder, and eye disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for joint disorder, muscle disorder, headache disorder, gastric disorder, respiratory disorder, skin disorder, and eye disorder by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In December 2016, the Veteran expressed his intent to withdraw his appeal as to the issues of entitlement to service connection for joint disorder, muscle disorder, headache disorder, gastric disorder, respiratory disorder, skin disorder, and eye disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for joint disorder, muscle disorder, headache disorder, gastric disorder, respiratory disorder, skin disorder, and eye disorder, and these matters are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a joint disorder is dismissed.

The appeal of the issue of entitlement to service connection for a muscle disorder is dismissed.

The appeal of the issue of entitlement to service connection for a headache disorder is dismissed.

The appeal of the issue of entitlement to service connection for a gastric disorder is dismissed.

The appeal of the issue of entitlement to service connection for a respiratory disorder is dismissed.

The appeal of the issue of entitlement to service connection for a skin disorder is dismissed.

The appeal of the issue of entitlement to service connection for an eye disorder is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


